DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Specification
The disclosure is objected to because of the following informalities:
In ¶79, “titanium shield 33” should be corrected to --titanium shield 35--.
At the beginning of  ¶83, “in more a more” should be corrected to --in a more--.  
Appropriate correction is required.
Claim Interpretation
No claim limitations are interpreted under 112(f).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okabe (US 2020/0191001, to Mitsubishi and having priority to 09 March 2018).

    PNG
    media_image1.png
    368
    550
    media_image1.png
    Greyscale

Regarding claim 12, Okabe discloses:
A component for a gas turbine engine ([0039] “industrial gas turbine compressor”) manufactured according to a method comprising:
applying a thermoplastic polymer sheet (11b, [0042] thermoplastic resins here apply to the cover 10 and to the body 21, see [0041]) over a composite body (21b, [0041]) for the component;
applying a shield (14b) over part of the composite body, the shield terminating at an end (15b) which overlies the thermoplastic polymer sheet and defines an interface between shielded and unshielded regions of the component; and
pressing the shield into the thermoplastic polymer sheet so that the thermoplastic polymer sheet deforms around the end of the shield, such that an exterior profile of the component at the interface between the shielded and unshielded regions is flush (see Fig 5, [0070] “The depth of the step part 13b in the direction along the blade thickness direction is equal to the thickness of the metallic reinforcement layer 14b at the end part 15b”).
According to MPEP 2113, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, the product of Okabe appears to be indistinguishable from a product made by the claimed process. According to MPEP 2113, “Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product.” In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).
Regarding claim 13, Okabe discloses:
A component for a gas turbine engine ([0039] “industrial gas turbine compressor”), the component comprising:
a composite body (21b, [0041]);
a thermoplastic ([0042] thermoplastic resins here apply to the cover 10 and to the body 21, see [0041]) polymer layer (11b) extending over the composite body; and
at least one shield (metallic reinforcement layer 14b) extending over part of the composite body, the or each shield terminating at an end (at 15b in Fig 5) which overlies the thermoplastic polymer layer and defines an interface between a respective shielded region and an unshielded region of the component, an exterior profile of the component at the or each interface between the shielded and unshielded regions being flush (see Fig 5, [0070]);
wherein at the end of the or each shield, the thermoplastic polymer layer has a discontinuous thickness, the thickness of the thermoplastic polymer layer between the shield and the composite body in the respective shielded region being lower than the thickness of the thermoplastic polymer layer in the unshielded region (see Fig 5, [0070] “The depth of the step part 13b in the direction along the blade thickness direction is equal to the thickness of the metallic reinforcement layer 14b at the end part 15b”)…
wherein the thermoplastic polymer layer covers a remainder of the composite body not covered by any of the at least one shield ([0048] “the configuration may be such that the composite blade 20a does not include the adhesive layer 16a because the resin contained in the leading edge cover member 10a or the leading edge area 23a is used for bonding the leading edge cover member 10a to the leading edge area 23a. The configuration may also be such that the composite blade 20a does not explicitly include the adhesive layer 16a because an adhesive having the same components as those of the resin contained in the leading edge cover member 10a or the leading edge area 23a is used for bonding the leading edge cover member 10a to the leading edge area 23a.” In either case, the outer surface of the composite body and the outer surface of the material 11a is a continuous thermoplastic layer covering the entire component).
Regarding  claim 14, Okabe discloses:
the component (intended as an industrial compressor blade, usable as guide vane or fan blade, see [0002]) is a fan blade or a guide vane and the composite body is a composite fan blade body or a composite guide vane body, the fan blade or the guide vane comprising a pressure surface and a suction surface, each extending between a leading edge and a trailing edge, and the or each shield extending over the leading edge and/or the trailing edge (see Fig 1, showing an airfoil with pressure side, suction, side, leading edge, trailing edge, airfoil).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kling (US 2016/0152320) in view of Okabe (US 2020/0191001, to Mitsubishi and having priority to 09 March 2018), with claim 15 further evidenced by Ochiai (JP 2005-214147).
Regarding claim 13, Kling teaches:
A component (nose cone, i.e. spinner 60) for a gas turbine engine (see Fig 1, [0040]), the component comprising:
a composite body (66, see ¶6, ¶7, ¶10, ¶11);
a thermoplastic (thermoplastic resin itself forms the entire exterior of body 66) polymer layer extending over the composite body; and
at least one shield (72) extending over part of the composite body, the or each shield terminating at an end (¶52 “at least partially plated”) which overlies the thermoplastic polymer layer and defines an interface (inherent in partially plated embodiment) between a respective shielded region and an unshielded region of the component
Kling teaches that the outer surface is at least partially covered by a metal plating layer 72 (¶52). Although Fig 4 shows a fully plated outer surface, the text describes both an at least partially plated outer surface and a further embodiment of a fully plated outer surface, thus Kling discloses an unplated portion of the outer surface. 
Kling does not disclose:
an exterior profile of the component at the or each interface between the shielded and unshielded regions being flush;
wherein at the end of the or each shield, the thermoplastic polymer layer has a discontinuous thickness, the thickness of the thermoplastic polymer layer between the shield and the composite body in the respective shielded region being lower than the thickness of the thermoplastic polymer layer in the unshielded region
wherein the thermoplastic polymer layer covers a remainder of the composite body not covered by any of the at least one shield.
Kling discloses a variety of metals for the plating layer (¶53), but does not disclose specific details of the plating process. Kling describes that the use of the metal plating depends on the composite material’s resistance to thermally induced strain loading and the requirements for spinners in FAR §33. FAR includes requirements to withstand bird ingestion (§33.76), ice (§33.77), and hail (§33.78). Although these sections do not explicitly mention the spinner, one of ordinary skill in the art knows that a spinner is at the leading edge of a gas turbine engine, and is subject to incident air, as well as grit, rain, or ice, or birds in the air.
Okabe teaches a metallic leading edge shield (14b) applied to a thermoplastic composite part (¶42) to protect against water droplet erosion (¶104). The shield is applied to form a smooth surface without any step, which preserves the aerodynamic efficiency (¶22). As described above, Okabe teaches all limitations of claim 13.
It is obvious to substitute one known element for another to obtain predictable results.  See MPEP 2143(B).  The MPEP states the prior art must: (1) teach a device (method) which differs from the claimed device (method) by the substitution of some component or step with another component (step), (2) teach that the substituted components and their functions were known, and (3) show that one of ordinary skill could have substituted one known element for another to yield predictable results.  See MPEP 2143(B).
In this case, Kling teaches a nose cone that differs from the claimed component because the leading edge metallic component is applied by plating rather than being adhered by a thermoplastic polymer layer. The plating of Kling attaches a metal leading edge to a composite thermoplastic turbine component. The thermoplastic polymer layer of Okabe attaches a metal leading edge to a composite thermoplastic turbine component. Thus, one would obtain predictable results by substituting the bonding method of Okabe for the plating of Kling because both methods are appropriate for a leading edge of a thermoplastic gas turbine component.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nose cone of Kling by using the bonding method of Okabe because the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
Regarding claim 15, the component of Kling as modified by the bonding method of Okabe teaches:
the component is a nose cone (Kling 60) and the composite body is a composite nose cone body (Kling 66)
The combination does not explicitly teach:
a shield of the at least one shield extending over an apex of the nose cone body.
One of ordinary skill in the art would expect the metallic leading edge reinforcement to be applied at the leading edge, i.e. the apex, to provide protection from rain, hail, and bird impact, as the apex is more directly hit than the side surface. Ochiai provides evidence that a nose cone (37) that is partially covered by a metallic protective cover (39) has the cover applied to the apex of the nose cone.

    PNG
    media_image2.png
    217
    275
    media_image2.png
    Greyscale

Allowable Subject Matter
Claim 1-11 are allowed.
The Remarks filed in the European Patent Office on 25 February 2021 regarding references D1, D2, D4, and D5 are persuasive and agree with the Examiner’s independent findings. For various reasons as described therein, these references each fail to disclose a thermoplastic polymer sheet. Specifically, epoxy is a thermoset material, rather than thermoplastic. “Curing” is a term only properly applied to thermosets. Furthermore, several of the references fail to disclose applying material as a sheet. Okabe does not disclose applying a thermoplastic polymer as a sheet. The structure obtained by the method of claim 12 would differ from the structure of Okabe because Okabe lacks
The nearest prior art to the method of claim 1 is Aliaga (US 2016/0009369)

    PNG
    media_image3.png
    443
    119
    media_image3.png
    Greyscale

Regarding claim 1, Aliaga discloses:
A method of manufacturing a component for a gas turbine engine ([0001] “aeronautical…airfoil”), the method comprising:
applying a thermoplastic ([0037] “PEEK”) polymer sheet (polymer film 1) over a composite body (having a metallic leading edge 103 and an implied non-metallic remainder, [0050]) for the component ([0062] “a step of applying a film of adhesive to the face of the polymer film intended to be applied against the airfoil element” implies that the polymer sheet/metal leading edge assembly will be subsequently applied to a blade); applying a shield (2b) over part of the composite body, the shield terminating at an end which overlies the thermoplastic polymer sheet (1, see Fig 3) and defines an interface between shielded and unshielded regions of the component ([0012], see Fig 3); and 
pressing the shield into the thermoplastic polymer sheet so that the thermoplastic polymer sheet deforms around the end of the shield ([0039])…
Aliaga does not disclose:
[pressing the shield] such that an exterior profile of the component at the interface between the shielded and unshielded regions is flush.
Aliaga discloses 2 embodiments that are partially flush, depending on whether the sealing varnish 5 is considered, but these embodiments are manufactured by a different method that does not involve pressing the shield into a thermoplastic sheet ([0041]-[0044]).

Regarding claim 12, Aliaga fails to disclose: “an exterior profile of the component at the interface between the shielded and unshielded regions is flush.”

Regarding claim 13, Aliaga discloses:
A component for a gas turbine engine ([0001] “aeronautical…airfoil”), the component comprising:
a composite body (having a metallic leading edge 103 and an implied non-metallic remainder, [0050]);
a thermoplastic ([0037] “PEEK”) polymer layer (1) extending over the composite body; and
at least one shield (2) extending over part of the composite body, the or each shield terminating at an end (at 6 in Fig 2b) which overlies the thermoplastic polymer layer and defines an interface between a respective shielded region and an unshielded region of the component…
wherein at the end of the or each shield, the thermoplastic polymer layer has a discontinuous thickness, the thickness of the thermoplastic polymer layer between the shield and the composite body in the respective shielded region being lower than the thickness of the thermoplastic polymer layer in the unshielded region (see Fig 2b, [0039])…
Aliaga does not disclose:
an exterior profile of the component at the or each interface between the shielded and unshielded regions being flush;
wherein the thermoplastic polymer layer covers a remainder of the composite body not covered by any of the at least one shield.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fabre (US 2020/0300099) discloses a shield applied to an airfoil leading edge by an epoxy adhesive (i.e. a thermoset material) spread onto the airfoil, such that the shield is flush with the airfoil surface.

    PNG
    media_image4.png
    163
    526
    media_image4.png
    Greyscale

Drachmann (US 2018/0209400) discloses two layers of thermoplastic material 65, 66 applied flush with a wind turbine leading edge by being recessed.

    PNG
    media_image5.png
    167
    470
    media_image5.png
    Greyscale


Jevons (US 2011/0049297) discloses an airfoil with a thermoplastic leading edge attachment, which attachment can easily be removed and replaced by melting the thermoplastic material.

    PNG
    media_image6.png
    243
    518
    media_image6.png
    Greyscale

Obuchi (US 2016/0160659) is the US equivalent of a reference cited on the IDS.
Blackburn (US 5,876,651) is the US equivalent of a reference cited on the IDS. Blackburn discloses Viton, which is described as having a cure temperature (col 2 lines 56-57). Thermoplastics do not have a cure temperature, as curing is a process of crosslinking, and thermoplastics do not undergo a crosslinking process. Some references describe Viton as a thermoset material, while some references describe Viton as a thermoplastic material. In this case, the curing process described in the reference weighs in favor of Viton as a thermoset material, which does not meet the claim limitations.

Pautard (US 2016/0167269) discloses injecting a thermoplastic resin into a mold to solidify a blade with a fiber preform and a metal leading edge.

    PNG
    media_image7.png
    191
    439
    media_image7.png
    Greyscale

Blanquart (US 2021/0010377) discloses a thermoplastic composite blade with leading edge shield applied by thermoset epoxy to provide a flush surface.

    PNG
    media_image8.png
    360
    583
    media_image8.png
    Greyscale


Powers (EP 0 610 762) discloses a method of smoothing a lap joint between two layers of thermoplastic material by pressing them between platens.

    PNG
    media_image9.png
    251
    375
    media_image9.png
    Greyscale

Harismendy (ES 2 322 638) discloses a thermoplastic film for gluing wind turbine blade components together.
Madsen (WO 2018/059768) discloses applying a leading edge shield to a wind turbine with hotmelt film (p.4 line 19).

Related Art
The following references are not available under 102(a)(1) or 102(a)(2), but are included here for their relevance.
Barnett (US 2022/0120186) discloses a composite guide vane with a metallic leading edge sheath 28. Overmold layer 58 may be thermoplastic ([0039]). The components may be co-consolidated in a mold ([0041]). 

    PNG
    media_image10.png
    269
    212
    media_image10.png
    Greyscale

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745